DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The listing of references in the specification is not a proper information disclosure 

statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information 

submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be 

incorporated into the specification but must be submitted in a separate paper."  Therefore, unless 

the references have been cited by the examiner on form PTO-892, they have not been 

considered.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moloney (US 

2015/0296890). Moloney discloses an upper torso garment made of multiple layers having 

indicia (126) placed on a back surface (116) that is visible when viewed from the front surface as 

the coating (126) turns translucent being exposed to water, page 3, col. 3, lines 12-16 as shown 

in figure 8. 


It would have been obvious to one skilled in the art before the effective date of the claimed invention that the upper torso garment of Moloney can reveal but not limited to underlayers and/or having indicia. etc. when wet by water as required for a particular application or end use thereof. 

4.	An examination of this application reveals that applicant is unfamiliar with patent 

prosecution procedure. While an applicant may prosecute the application (except that a juristic 

entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field 

usually acts as a liability in affording the maximum protection for the invention disclosed. 

Applicant is advised to secure the services of a registered patent attorney or agent to prosecute 

the application, since the value of a patent is largely dependent upon skilled preparation and 

prosecution. The Office cannot aid in selecting an attorney or agent.

A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. The prior art references cited on PTO-892 each discloses an upper garment having 

indicia that is revealed when activated. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 29, 2022							/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732